
	
		II
		111th CONGRESS
		2d Session
		S. 3411
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2010
			Mrs. Gillibrand (for
			 herself, Mr. Inhofe, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for adjustment of status for certain Haitian
		  orphans paroled into the United States after the earthquake of January 12,
		  2010.
	
	
		1.Short titleThis Act may be cited as the
			 Help Haitian Adoptees Immediately to
			 Integrate Act of 2010 or the Help HAITI Act of 2010.
		2.Adjustment of
			 status for certain Haitian orphans
			(a)In
			 generalThe Secretary of
			 Homeland Security may adjust the status of an alien described in subsection (b)
			 to that of an alien lawfully admitted for permanent residence if the
			 alien—
				(1)subject to
			 subsection (c), applies for such adjustment;
				(2)is physically
			 present in the United States on the date the application for such adjustment is
			 filed; and
				(3)is admissible to
			 the United States as an immigrant, except as provided in subsection (d).
				(b)Aliens eligible
			 for adjustment of statusAn alien is described in this subsection
			 if the alien was inspected and granted parole into the United States pursuant
			 to the humanitarian parole policy for certain Haitian orphans announced on
			 January 18, 2010, and suspended as to new applications on April 15,
			 2010.
			(c)ApplicationIn the case of a minor, an application
			 under this section may be submitted on behalf of the alien by—
				(1)a
			 parent; or
				(2)a
			 legal guardian.
				(d)Grounds of
			 inadmissibilityParagraphs
			 (4) and (7)(A) of section 212(a) of the Immigration and Nationality Act (8
			 U.S.C. 1182(a)) shall not apply to adjustment of status under this
			 section.
			(e)Visa
			 availabilityWhen an alien is
			 granted the status of having been lawfully admitted for permanent residence
			 under this section, the Secretary of State shall not be required to reduce the
			 number of immigrant visas authorized to be issued under the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.).
			(f)Alien deemed To
			 meet definition of childAn
			 alien described in subsection (b) shall be deemed to satisfy the requirements
			 applicable to adopted children under section 101(b)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(b)(1)) if, before the date on which the alien
			 attains 18 years of age—
				(1)the alien obtains
			 adjustment of status under this section; and
				(2)a
			 United States citizen adopts the alien, regardless of whether the adoption
			 occurs before, on, or after the date of the decision-granting adjustment of
			 status under this section.
				(g)No immigration
			 benefits for birth parentsNo
			 birth parent of an alien who obtains adjustment of status under this section
			 shall thereafter, by virtue of such parentage, be accorded any right,
			 privilege, or status under this section or the Immigration and Nationality Act
			 (8 U.S.C. 1101 et seq.).
			
